Citation Nr: 0209705	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had over 23 years of active military service, 
with his last period of service from September 1983 to June 
1997, according to his DD Form 214.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
above claims.  In October 1999, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).

The Board remanded this case for further development in 
February 2000.  The case has returned for appellate decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.

2.  The veteran's bilateral chondromalacia of the knees had 
its onset in service.


CONCLUSION OF LAW

Bilateral chondromalacia of the knees was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his bilateral 
knee disorders.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the March 
1998 statement of the case and August 2000 and May 2002 
supplemental statements of the case sent to the veteran 
notified him of the evidence required to grant his claims, 
and of the information and evidence needed to substantiate 
them.  The Board also informed the veteran of this in the 
February 2000 Remand.  Thus, the notification requirements of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Further, it is observed that the 
veteran has been examined for VA purposes in connection with 
his claim regarding his bilateral knee disorder.  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  The RO requested additional 
evidence and explained the VA's legal duty to assist the 
veteran in a February 2000 letter sent to the veteran's 
address of record, and notified the veteran of the type of 
evidence necessary to substantiate his claims.  It informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the Board may proceed to address the merits of the 
veteran's claims.

II.  Service connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, when a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.

With respect to the veteran's claim for a bilateral knee 
disorder, he contends that he developed them during service.  
The service medical records show that the veteran complained 
repeatedly of painful knees.  In June 1986, the veteran was 
assessed with a mild lateral collateral ligament (LCL) 
sprain.  From August to November 1990, the veteran was placed 
on physical profile due to right knee tendonitis and/or 
retropatellar pain syndrome (RPPS).  According to the January 
1997 service retirement examination report, the veteran was 
noted to experience left knee pain.  In a January 1997 
service report of medical assessment, the veteran indicated 
that he was going to seek VA disability benefits for his 
bilateral knee disorder.  

Immediately upon discharge, the veteran filed his service-
connection claims with VA in July 1997.  A review of the 
post-service medical evidence reveals that the veteran 
routinely complained of, and was treated for, bilateral knee 
pain.  Various VA and non-VA post-service x-ray reports were 
conflicting.  Some x-ray examiners assessed that the veteran 
had early signs of degenerative arthritis of the knees, 
others diagnosed osteochondritis dissecans.  Despite these 
differences, the post-service examiners commonly indicated 
that the veteran experienced objective evidence of bilateral 
knee pain and impairment.  

According to a December 2000 VA examiner, the veteran's x-ray 
studies of the knee were normal.  Nevertheless, the December 
2000 VA examiner, after reviewing the claims file and 
discussing the service and post-service medical evidence of 
record in detail, diagnosed the veteran with chondromalacia 
of both knees that was related to the veteran's military 
service.

There is no competent evidence of record contravening the 
December 2000 VA examiner's finding, and the Board therefore 
concludes that the veteran's bilateral chondromalacia of the 
knees was incurred in service.


ORDER

Service connection for bilateral chondromalacia of the knees 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

